F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                   UNITED STATES COURT OF APPEALS
                                                                          NOV 25 2003
                                TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                                  Clerk

 DWAYNE GARRETT,
             Plaintiff - Appellant,                      No. 03-5120
 v.                                             (D.C. No. 03-CV-409-EA (C))
 RICK ESSER, an individual; JERRY                        (N.D. Okla.)
 MADDUX, an individual; TOM
 JENNER, an individual; DYNA POST,
 an individual; LISA BRESHEAR, an
 individual; and CURTIS DELAPP, an
 individual,
             Defendants - Appellees.


                          ORDER AND JUDGMENT *


Before HARTZ, McKAY, and McCONNELL, Circuit Judges.


      After examining the briefs and appellate record, this panel has determined

unanimously to honor the parties’ request for a decision on the briefs without oral

argument. See Fed. R. App. P. 34(f). The case is therefore submitted without

oral argument.

      There being no merit to the appeal, the decision of the district court is



      *
       This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
AFFIRMED.

                  Entered for the Court

                  PER CURIAM




            -2-